42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff Appellee,v.Rosalee J. EVANS, Defendant Appellant.
No. 92-6952.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 4, 1993.Decided:  Dec. 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-90-60-N, CA-92-415-2)
Rosalee J. Evans, pro se.  Robert Joseph Seidel, Jr., Asst. U.S. Atty., Norfolk, VA, for appellee.
E.D.Va.
DISMISSED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.*  United States v. Evans, Nos.  CR-90-60-N;  CA-92-415-2 (E.D. Va.  Aug. 10, 1992).  We deny Evans' motion for bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court found that Evans' claim for a reduction of her sentence was meritless under the United States Sentencing Commission, Guidelines Manual (Nov.1992).  Because the guidelines are inapplicable to Evans' sentence and her sentence is within the statutory limits, we dismiss the appeal of these claims.  We dismiss the appeal of Evans' other claims on the reasoning of the district court